      Case 2:20-cv-00370-ECM-JTA Document 4 Filed 07/14/20 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

GREGORY KENNETH LEE, #184070,                     )
                                                  )
      Plaintiff,                                  )
                                                  )
      v.                                          )   CIVIL ACT. NO. 2:20-cv-370-ECM
                                                  )                (WO)
SGT. JOHNSON, et al.,                             )
                                                  )
      Defendants.                                 )

                                 OPINION and ORDER

       On June 4, 2020, the Magistrate Judge entered a Recommendation (doc. 3) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that as follows:

       1.    the Recommendation of the Magistrate Judge is ADOPTED;

       2.    the motion to proceed in forma pauperis (doc. 2) is DENIED;

       3.    this case is DISMISSED without prejudice for the Plaintiff’s failure to pay

the requisite filing and administrative fees upon initiation of this case.

      A separate Final Judgment will be entered.

      Done this 14th day of July, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
